Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 20 July 2022.

The application has been amended as follows:
In the Claims:
This is a full listing of the Examiner’s Amendment to the claims filed 02 October 2020, and replaces the Examiner’s amendment mailed 29 July 2022.
In claim 1 at line 10, --containing the engine centerline and the central axis-- has been deleted.
In claim 3 at line 2, “top” has been changed to --top end--.
In claim 7 at line 1, “claim 1” has been changed to --claim 6--.
In claim 12 at line 5, “axis offset” has been changed to --axis configured to be offset--.
In claim 13 at line 3, “interface being” has been changed to --interface configured to be--.
In claim 14 at line 3, “groove being” has been changed to --groove configured to be--.
In claim 17 at lines 4-5, “a plane containing the engine centerline and the central axis” has been changed to --an axial cross-section plane--.


Conclusion
This Corrected Notice of Allowance corrects a typographical error in the amendment to claim 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745